Per Curiam.

Upon his plea of guilty to the 4th, 21st and 23d counts of an indictment filed against him on April 28, 1950, the respondent was convicted in the Court of General Sessions of the County of New York, of the crimes of grand larceny in the first degree, which crimes are felonies. On November 21, 1950, a Judge of the Court of General Session of the County of New York sentenced the respondent to State prison for a term of not less than five years nor more than ten years on each of the three counts of which he was convicted, the said sentences to run concurrently.
In accordance with the provisions of subdivision 4 of section 90 of the Judiciary Law of the State of New York, respondent, upon said conviction, ceased to be an attorney and counsellor at law, or to be competent to practice law as such, and respondent’s name should, by order of this court, be stricken from the roll of attorneys.
Peck, P. J., Cohn, Callahan, Van Voorhis and Heffernan, JJ., concur.
Respondent’s name struck from the roll of attorneys of the State of New York.